EXHIBIT 10.1



 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement"), including the attached Exhibit "A," is
entered into between EOG Resources, Inc., a Delaware corporation, having offices
at 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 ("Employer"), and Frederick J.
Plaeger, II, an individual currently residing at 5105 Longmont Drive, Houston,
Texas 77056 ("Employee"), to be effective as of April 23, 2007 (the "Effective
Date").



WITNESSETH:



WHEREAS, Employer desires to employ Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
desires to be employed by Employer pursuant to such terms and conditions and for
such consideration.



NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:



ARTICLE 1: EMPLOYMENT AND DUTIES:



1.1 Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, beginning as of the Effective Date and continuing until the last date
of the Initial Term as set forth on Exhibit "A" or the last day of the one-year
term for which the Term of this Agreement shall have been automatically renewed
pursuant to the "Renewal" provision as set forth on Exhibit "A" (the "Term"),
subject to the terms and conditions of this Agreement.



1.2 Employee initially shall be employed in the position set forth on Exhibit A.
Employer may subsequently assign Employee to a different position or modify
Employee's duties and responsibilities or reporting relationship, provided that
such assignment or modification is consistent with that of an officer of
Employer. Employee agrees to serve in the assigned position and to perform
diligently and to the best of Employee's abilities the duties and services
appertaining to such position as determined by Employer, as well as such
additional or different duties and services appropriate to such position which
Employee from time to time may be reasonably directed to perform by Employer.
Employee shall at all times comply with and be subject to such policies and
procedures as Employer may establish from time to time.



1.3 Employee shall, during the period of Employee's employment by Employer,
devote Employee's full business time, energy, and best efforts to the business
and affairs of Employer. Employee may not engage, directly or indirectly, in any
other business, investment, or activity that interferes with Employee's
performance of Employee's duties hereunder, is contrary to the interests of
Employer, or requires any significant portion of Employee's business time.

1



1.4 In connection with Employee's employment by Employer, Employer shall
endeavor to provide Employee access to such confidential information pertaining
to the business and services of Employer as is appropriate for Employee's
employment responsibilities. Employer also shall endeavor to provide to Employee
the opportunity to develop business relationships with those of Employer's
clients and potential clients that are appropriate for Employee's employment
responsibilities.



1.5 Employee acknowledges and agrees that, at all times during the employment
relationship Employee owes fiduciary duties to Employer, including but not
limited to the fiduciary duties of the highest loyalty, fidelity and allegiance
to act at all times in the best interests of the Employer, to make full
disclosure to Employer of all information that pertains to Employer's business
and interests, to do no act which would injure Employer's business, its
interests, or its reputation, and to refrain from using for Employee's own
benefit or for the benefit of others any information or opportunities pertaining
to Employer's business or interests that are entrusted to Employee or that he
learned while employed by Employer. Employee acknowledges and agrees that upon
termination of the employment relationship, Employee shall continue to refrain
from using for his own benefit or the benefit of others any information or
opportunities pertaining to Employer's business or interests that were entrusted
to Employee during the employment relationship or that he learned while employed
by Employer. Employee agrees that while employed by Employer and thereafter he
shall not knowingly take any action which interferes with the internal
relationships between Employer and its employees or representatives or
interferes with the external relationships between Employer and third parties.



1.6 It is agreed that any direct or indirect interest in, connection with, or
benefit from any outside activities, particularly commercial activities, which
interest might in any way adversely affect Employer or any of its affiliates,
involves a possible conflict of interest. In keeping with Employee's fiduciary
duties to Employer, Employee agrees that during the employment relationship
Employee shall not knowingly become involved in a conflict of interest with
Employer or its affiliates, or upon discovery thereof, allow such a conflict to
continue. Moreover, Employee agrees that Employee shall disclose to Employer's
Chairman any facts which might involve such a conflict of interest that has not
been approved by Employer's Chairman. Employer and Employee recognize that it is
impossible to provide an exhaustive list of actions or interests which
constitute a "conflict of interest." Moreover, Employer and Employee recognize
there are many borderline situations.  In some instances, full disclosure of
facts by the Employee to Employer's Chairman may be all that is necessary to
enable Employer or its affiliates to protect its interests.  In others, if no
improper motivation appears to exist and the interests of Employer or its
affiliates have not suffered, prompt elimination of the outside interest will
suffice.  In still others, it may be necessary for Employer to terminate the
employment relationship.  Employer and Employee agree that Employer's
determination as to whether a conflict of interest exists shall be conclusive. 
Employer reserves the right to take such action as, in its judgment, will end
the conflict.

2



ARTICLE 2: COMPENSATION AND BENEFITS:



2.1 Employee's Annual Base Salary during the Term shall be not less than the
amount set forth under the heading "Minimum Annual Base Salary" on Exhibit A,
subject to increase at the sole discretion of the Employer, which shall be paid
in accordance with Employer's standard payroll practice. Any calculation to be
made under this Agreement with respect to Employee's Annual Base Salary shall be
made using the then current Annual Base Salary in effect immediately prior to
the event for which such calculation is made.



2.2 While employed by Employer (both during the Term and thereafter), Employee
shall be allowed to participate, on the same basis generally as other employees
of Employer, in all general employee benefit plans and programs, including
improvements or modifications of the same, which on the effective date or
thereafter are made available by Employer to all or substantially all of
Employer's employees. Such benefit plans and programs may include, without
limitation, medical coverage, dental coverage, life insurance, disability
protection, and pension plans. Nothing in this Agreement is to be construed or
interpreted to provide greater rights, participation, coverage, or benefits
under such benefit plans or programs than provided to similarly situated
employees pursuant to the terms and conditions of such benefit plans and
programs.



2.3 Employer shall not by reason of this Article 2 be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such
incentive compensation or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally. Moreover,
unless specifically provided for in a written plan document adopted by the Board
of Directors of Employer, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Employer.



2.4 Employer may withhold from any compensation, benefits, or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.



ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:



3.1 Notwithstanding any other provisions of this Agreement, Employer shall have
the right to terminate Employee's employment under this Agreement at any time
prior to the expiration of the Term for any of the following reasons:

    (i) For "cause" upon the determination by the Employer's Board of Directors
or management committee (or, if there is no management committee, the highest
applicable level of Employer's management) that "cause" exists for the
termination of the employment relationship. As used in this Section 3.1(i), the
term "cause" shall mean [a] Employee's gross negligence or willful misconduct in
the performance of the duties and services required of Employee pursuant to this

3

Agreement; [b] Employee's final conviction of a felony involving moral
turpitude; [c] Employee's willful refusal without proper legal reason to perform
the duties and responsibilities required of Employee under this Agreement which
remains uncorrected for thirty (30) days following written notice to Employee by
Employer of such breach; [d] Employee's involvement in a conflict of interest as
referenced in Section 1.6 for which Employer makes a determination to terminate
the employment of Employee which remains uncorrected for thirty (30) days
following written notice to Employee by Employer of such breach; [e] Employee's
willful engagement in conduct that Employee knows or should know is materially
injurious to Employer; [f] Employee's material breach of any material provision
of this Agreement or corporate code or policy which remains uncorrected for
thirty (30) days following written notice to Employee by Employer of such
breach; or [g] Employee's violation of the Foreign Corrupt Practices Act or
other applicable United States law as proscribed by Section 5.1. It is expressly
acknowledged and agreed that the decision as to whether "cause" exists for
termination of the employment relationship by Employer is delegated to
Employer's management committee (or, if there is no management committee, the
highest applicable level of Employer's management) for determination. If
Employee disagrees with the decision reached by Employer's management committee
(or, if there is no management committee, the highest applicable level of
Employer's management), the dispute will be limited to whether Employer's
management committee (or, if there is no management committee, the highest
applicable level of Employer's management) reached its decision in good faith;





    (ii) for any other reason whatsoever, with or without cause, in the sole
discretion of the management committee (or, if there is no management committee,
the highest applicable level of Employer's management) of Employer;

    (iii) upon Employee's death; or





    (iv) upon Employee's becoming disabled so as to entitle Employee to benefits
under Employer's long-term disability plan or, if Employee is not eligible to
participate in such plan, then Employee is permanently and totally unable to
perform Employee's duties for Employer as a result of any medically determinable
physical or mental impairment as supported by a written medical opinion to the
foregoing effect by a physician selected by Employer.



The termination of Employee's employment by Employer prior to the expiration of
the Term shall constitute a "Termination for Cause" if made pursuant to Section
3.1(i); the effect of such termination is specified in Section 3.4. The
termination of Employee's employment by Employer prior to the expiration of the
Term shall constitute an "Involuntary Termination" if made pursuant to Section
3.1(ii); the effect of such termination is specified in Section 3.5. The effect
of the employment relationship being terminated pursuant to Section 3.1(iii) as
a result of Employee's death is specified in Section 3.6. The effect of the
employment relationship being terminated pursuant to Section 3.1(iv) as a result
of the Employee becoming incapacitated is specified in Section 3.7.

4



3.2 Notwithstanding any other provisions of this Agreement, Employee shall have
the right to terminate the employment relationship under this Agreement at any
time prior to the expiration of the Term of employment for any of the following
reasons:



    (i) a material breach by Employer of any material provision of this
Agreement which remains uncorrected for 30 days following written notice of such
breach by Employee to Employer; or



    (ii) for any other reason whatsoever, in the sole discretion of Employee.



The termination of Employee's employment by Employee prior to the expiration of
the Term shall constitute an "Involuntary Termination" if made pursuant to
Section 3.2(i); the effect of such termination is specified in Section 3.5. The
termination of Employee's employment by Employee prior to the expiration of the
Term shall constitute a "Voluntary Termination" if made pursuant to Section
3.2(ii); the effect of such termination is specified in Section 3.3.



3.3 Upon a Voluntary Termination of the employment relationship by Employee
prior to expiration of the Term, Employee shall be entitled to pro rata salary
through the date of such termination, but Employee shall not be entitled to any
individual bonuses or individual incentive compensation not yet paid at the date
of such termination.



3.4 Upon a Termination for Cause prior to expiration of the Term, Employee shall
be entitled to pro rata salary through the date of such termination, but
Employee shall not be entitled to any individual bonuses or individual incentive
compensation not yet paid at the date of such termination.



3.5 Upon an Involuntary Termination of the employment relationship by either
Employer or Employee prior to the expiration of the Term, Employee shall be
entitled, in consideration of Employee's continuing obligations hereunder after
such termination (including, without limitation, Employee's non-competition
obligations), to receive a severance benefit under this Agreement equal to the
greater of a) the amount that Employee would have received under this Agreement
from the date of termination through the end of the Term of this Agreement if
Employee had continued to be employed during such period, computed assuming that
Employee received his Annual Base Salary and an annual bonus equal to the bonus
target specified on Exhibit A for each year during such period (in each case
prorated for any partial year), or b) the sum of the Employee's Annual Base
Salary and the annual bonus target specified on Exhibit A. Employee shall not be
under any duty or obligation to seek or accept other employment following
Involuntary Termination and the amounts due Employee hereunder shall not be
reduced or suspended if Employee accepts subsequent employment. Employee's
rights under this Section 3.5 are Employee's sole and exclusive rights against
Employer and Employer's sole and exclusive liability to Employee under this
Agreement, in contract, tort, or otherwise, for any Involuntary Termination of
the employment relationship. Employee covenants not to sue or lodge any claim,
demand or cause of action against Employer for any sums for Involuntary
Termination other than those sums specified in this Section 3.5. If Employee
breaches this covenant, Employer shall be entitled to recover from Employee all
sums expended by Employer

5

(including costs and attorneys fees) in connection with such suit, claim, demand
or cause of action.



3.6 Upon termination of the employment relationship as a result of Employee's
death, Employee's heirs, administrators, or legatees shall be entitled to
Employee's pro rata salary through the date of such termination, but Employee's
heirs, administrators, or legatees shall not be entitled to any individual
bonuses or individual incentive compensation not yet paid to Employee at the
date of such termination.



3.7 Upon termination of the employment relationship as a result of Employee's
incapacity, Employee shall be entitled to his or her pro rata salary through the
date of such termination, but Employee shall not be entitled to any individual
bonuses or individual incentive compensation not yet paid to Employee at the
date of such termination.



3.8 In all cases, the compensation and benefits payable to Employee under this
Agreement upon termination of the employment relationship shall be offset
against any amounts to which Employee may otherwise be entitled under any and
all severance plans, and policies of Employer or its affiliates.



3.9 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement which are continuing obligations,
including, without limitation, Employee's obligations under Articles 6 and 7.



3.10 Upon termination of the employment relationship between Employee and
Employer for any reason, Employee shall be entitled to receive compensation and
benefits earned and accrued by Employee during his/her employment as are
specifically provided in any applicable employee compensation and/or benefit
plan document and any grant or award agreement thereunder.

3.11 The parties hereto will act in good faith to equitably restructure any
payments and benefits provided for in this Agreement to the extent necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended. Any
such restructuring shall not reduce the value of such benefits and payments.

ARTICLE 4: CONTINUATION OF EMPLOYMENT BEYOND TERM; TERMINATION AND EFFECTS OF
TERMINATION:

4.1 After the expiration of the Term specified on Exhibit "A," this Agreement,
and Employee's employment hereunder, shall automatically renew for successive
periods of one (1) year each, unless either Employer or Employee provides not
less than one hundred twenty (120) days' prior written notice of intent not to
renew. In the event this Agreement is not renewed pursuant to such notice, and
Employee remains employed by Employer beyond the expiration of the Term of this
Agreement, including any renewals, Employee's employment shall convert to a
month-to-month relationship terminable at any time by either Employer or
Employee for any reason whatsoever, with or without cause. Upon such termination
of the employment relationship by either Employer or Employee for any reason
whatsoever, all future compensation

6

to which Employee is entitled and all future benefits for which Employee is
eligible shall cease and terminate. Employee shall be entitled to pro rata
salary through the date of such termination, but Employee shall not be entitled
to any individual bonuses or individual incentive compensation not yet paid at
the date of such termination.

ARTICLE 5: UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS:

5.1 Employee shall at all times comply with United States laws applicable to
Employee's actions on behalf of Employer, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 ("FCPA"), as the FCPA may hereafter be amended, and/or its
successor statutes. If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in any Employer entity having civil or
criminal liability or responsibility under the FCPA or other applicable United
States law with knowledge of the activities giving rise to such liability or
knowledge of facts from which Employee should have reasonably inferred the
activities giving rise to liability had occurred or were likely to occur, such
action or finding shall constitute "cause" for termination under this Agreement
unless Employer's management committee (or, if there is no management committee,
the highest applicable level of Employer's management) determines that the
actions found to be in violation of the FCPA or other applicable United States
law were taken in good faith and in compliance with all applicable policies of
Employer.



ARTICLE 6: OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS:



6.1 All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee, individually or in conjunction with others, during Employee's
employment by Employer (whether during business hours or otherwise and whether
on Employer's premises or otherwise) which relate to Employer's business,
products or services (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customer's organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names, and marks) shall be disclosed to Employer and are and shall be the sole
and exclusive property of Employer.  Moreover, all drawings, memoranda, notes,
records, files, correspondence, drawings, manuals, models, specifications,
computer programs, maps and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
and inventions are and shall be the sole and exclusive property of Employer.



6.2 Employee acknowledges that the business of Employer and its affiliates is
highly competitive and that their strategies, methods, books, records, and
documents, their technical information concerning their products, equipment,
services, and processes, procurement

7

procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning their customers and business affiliates,
all comprise confidential business information and trade secrets which are
valuable, special, and unique assets which Employer or its affiliates use in
their business to obtain a competitive advantage over their competitors.
Employee further acknowledges that protection of such confidential business
information and trade secrets against unauthorized disclosure and use is of
critical importance to Employer and its affiliates in maintaining their
competitive position. Employee hereby agrees that Employee will not, at any time
during or after his or her employment by Employer, make any unauthorized
disclosure of any confidential business information or trade secrets of Employer
or its affiliates, or make any use thereof, except in the carrying out of his or
her employment responsibilities hereunder. As a result of Employee's employment
by Employer, Employee may also from time to time have access to, or knowledge
of, confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its affiliates. Employee also agrees to preserve and protect the confidentiality
of such third party confidential information and trade secrets to the same
extent, and on the same basis, as Employer's confidential business information
and trade secrets. Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Employee, and Employer
shall be entitled to enforce the provisions of this Article 6 by terminating any
payments then owing to Employee under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article 6, but shall be in addition to all remedies available at law or in
equity to Employer, including the recovery of damages from Employee and his or
her agents involved in such breach.



6.3 All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee's employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer or its affiliates shall be and remain the property of
Employer or its affiliates, as the case may be. Upon termination of Employee's
employment by Employer, for any reason, Employee promptly shall deliver the
same, and all copies thereof, to Employer.



6.4 If, during Employee's employment by Employer, Employee creates any original
work of authorship fixed in any tangible medium of expression which is the
subject matter of copyright (such as videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer's business,
products, or services, whether such work is created solely by Employee or
jointly with others (whether during business hours or otherwise and whether on
Employer's premises or otherwise), Employee shall disclose such work to
Employer. Employer shall be deemed the author of such work if the work is
prepared by Employee in the scope of his or her employment; or, if the work is
not prepared by Employee within the scope of his or her employment but is
specially ordered by Employer as a contribution to a collective work, as a part
of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made for hire and Employer shall be the author of
the work.  If such work is neither prepared by the Employee within the scope of
his or her employment nor a work specially ordered and is deemed to be a work
made for hire, then Employee hereby agrees to assign, and by these presents does

8

assign, to Employer all of Employee's worldwide right, title, and interest in
and to such work and all rights of copyright therein.



6.5 Both during the period of Employee's employment by Employer and thereafter,
Employee shall assist Employer and its nominee, at any time, in the protection
of Employer's worldwide right, title, and interest in and to information, ideas,
concepts, improvements, discoveries, and inventions, and its copyrighted works,
including without limitation, the execution of all formal assignment documents
requested by Employer or its nominee and the execution of all lawful oaths and
applications for applications for patents and registration of copyright in the
United States and foreign countries.



ARTICLE 7: POST-EMPLOYMENT NON-COMPETITION OBLIGATIONS:



7.1 As part of the consideration for the compensation and benefits to be paid to
Employee hereunder, in keeping with Employee's duties as a fiduciary and in
order to protect Employer's interests in the confidential information of
Employer and the business relationships developed by Employee with the clients
and potential clients of Employer, and as an additional incentive for Employer
to enter into this Agreement, Employer and Employee agree to the non-competition
provisions of this Article 7. Employee agrees that during the period of
Employee's non-competition obligations hereunder, Employee will not, directly or
indirectly for Employee or for others, in any geographic area or market where
Employer is conducting any business as of the date of termination of the
employment relationship or has during the previous twelve months conducted any
business:

    (i) engage in any business competitive with the business conducted by
Employer; 

    (ii) render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by Employer;

    (iii) induce any employee of Employer to terminate his or her employment
with Employer, or hire or assist in the hiring of any such employee by any
person, association, or entity not affiliated with Employer.

These non-competition obligations shall extend until the earlier of (a)
expiration of the Term or (b) one year after termination of the employment
relationship.



7.2 Employee understands that the foregoing restrictions may limit his or her
ability to engage in certain businesses anywhere in the world during the period
provided for above, but acknowledges that Employee will receive sufficiently
high remuneration and other benefits (e.g., the right to receive compensation
under Section 3.5 for the remainder of the Term upon Involuntary Termination)
under this Agreement to justify such restriction. Employee acknowledges that
money damages would not be sufficient remedy for any breach of this Article 7 by
Employee, and Employer shall be entitled to enforce the provisions of this
Article 7 by terminating any payments then owing to Employee under this
Agreement and/or to specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such

9

remedies shall not be deemed the exclusive remedies for a breach of this Article
7, but shall be in addition to all remedies available at law or in equity to
Employer, including, without limitation, the recovery of damages from Employee
and his or her agents involved in such breach.



7.3 It is expressly understood and agreed that Employer and Employee consider
the restrictions contained in this Article 7 to be reasonable and necessary to
protect the proprietary information of Employer. Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.



ARTICLE 8: MISCELLANEOUS

:





8.1 For purposes of this Agreement the terms "affiliates" or "affiliated" means
an entity who directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Employer.

8.2 Employee shall refrain, both during the employment relationship and after
the employment relationship terminates, from publishing any oral or written
statements about Employer, any of its subsidiaries or affiliates, or any of such
entities' officers, employees, agents or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about Employer, any of its subsidiaries or affiliates, or any of such entities'
business affairs, officers, employees, agents, or representatives; or that
constitute an intrusion into the seclusion or private lives of Employer, any of
its subsidiaries or affiliates, or such entities' officers, employees, agents,
or representatives; or that give rise to unreasonable publicity about the
private lives of Employer, any of its subsidiaries or affiliates, or any of such
entities' officers, employees, agents, or representatives; or that place
Employer, any of its subsidiaries or affiliates, or any of such entities'
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer, any it its subsidiaries or affiliates, or any of such entities'
officers, employees, agents, or representatives. A violation or threatened
violation of this prohibition may be enjoined by the courts.

8.3 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:





If to Employer, to:

EOG Resources, Inc.

 

1111 Bagby, Sky Lobby 2

 

Houston, Texas 77002

 

Attention: Vice President, Human Resources, Administration

 

                     and Corporate Secretary





If to Employee, to the address shown on the first page hereof.

10



Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.



8.4 This Agreement shall be governed in all respects by the laws of the State of
Texas, excluding any conflict-of-law rule or principle that might refer the
construction of the Agreement to the laws of another State or country.



8.5 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.



8.6 If a dispute arises out of or related to this Agreement, other than a
dispute regarding Employee's obligations under Article 6, or Article 7, and if
the dispute cannot be settled through direct discussions, then Employer and
Employee agree to first endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other proceeding or forum.



8.7 Each of Employer and Employee is a citizen of the State of Texas. Employer's
principal place of business is in Houston, Harris County, Texas. Employee
resides in Harris County, Texas. This Agreement was negotiated and signed in
Houston, Texas. This Agreement shall be performed in Houston, Texas. Any
litigation that may be brought by either Employer or Employee involving the
enforcement of this Agreement or the rights, duties, or obligations of this
Agreement, shall be brought exclusively in the State or federal courts sitting
in Houston, Harris County, Texas. In the event that service of process cannot be
effected upon a party, each party hereby irrevocably appoints the Secretary of
State for the State of Texas as its or his agent for service of process to
receive the summons and other pleadings in connection with any such litigation.



8.8 It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.



8.9 This Agreement shall be binding upon and inure to the benefit of Employer
and any other person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of Employer by any
means whether direct or indirect, by purchase, merger, consolidation, or
otherwise. Employee's rights and obligations under Agreement hereof are personal
and such rights, benefits, and obligations of Employee shall not

11

be voluntarily or involuntarily assigned, alienated, or transferred, whether by
operation of law or otherwise, without the prior written consent of Employer.



8.10 With the exception of the Change of Control Agreement referred to in
Section 9.1, this Agreement constitutes the entire agreement of the parties with
regard to the nature of Employee's employment relationship with Employer and the
term and termination of such relationship, and contains all of the covenants,
promises, representations, warranties, and agreements between the parties with
respect to such subject matters. Each party to this Agreement acknowledges that
no representation, inducement, promise, or agreement, oral or written, has been
made by either party with respect to such subject matters, which is not embodied
herein, and that no agreement, statement, or promise relating to the employment
of Employee by Employer that is not contained in this Agreement shall be valid
or binding. Any modification of this Agreement will be effective only if it is
in writing and signed by each party whose rights hereunder are affected thereby,
provided that any such modification must be authorized or approved by the Board
of Directors of Employer.



ARTICLE 9: CHANGE OF CONTROL:

9.1 Contemporaneously with the execution of this Agreement, the parties have
executed a Change of Control Agreement dated April 23, 2007. If during the term
of the Change of Control Agreement, a Change of Control (as that term is defined
in the Change of Control Agreement) occurs or is deemed to have occurred under
such agreement, then for the period of time from the occurrence of the Change of
Control through the second anniversary of the Change of Control (the "Applicable
Period"), the following provisions will apply:





(a) The following shall be substituted in lieu of Section 3.1(i) of this
Agreement during the Applicable Period:







    (i) if, under the Change of Control Agreement, an Event of Termination for
Cause (as that term is defined in the Change of Control Agreement) shall have
occurred;







(b) The following shall be substituted in lieu of Section 3.1(iv) of this
Agreement during the Applicable Period:







    (iv) if, under the Change of Control Agreement, Employee's Disability (as
that term is defined in the Change of Control Agreement) shall have occurred.





(c) If the termination of Employee's employment occurs for any reason during the
Applicable Period, then (i) the provisions of Section 7 of the Change of Control
Agreement shall apply in lieu of the provisions of Sections 3.3 through 3.7 of
this Agreement, (ii) the provisions of Article 7 of this Agreement shall not
apply to Employee, and (iii) the provisions of Section 12 of the Change of
Control Agreement shall apply in lieu of the provisions of Section 8.6 of this
Agreement.

12




IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.



EOG RESOURCES, INC.

By: /s/ PATRICIA EDWARDS
Name: Patricia Edwards
Title: Vice President, Human Resources,
            Administration and Corporate Secretary
This 23rd day of April, 2007



 

FREDERICK J. PLAEGER, II



/s/ FREDERICK J. PLAEGER, II


This 23rd day of April, 2007





 

13

EXHIBIT "A" TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN EOG RESOURCES, INC. AND FREDERICK J. PLAEGER, II



Employee Name:                 Frederick J. Plaeger, II



Initial Term:                         April 23, 2007 through April 30, 2010



Renewal:                             After April 30, 2010, Agreement will
automatically be renewed annually for a one-year term unless either Employee or
Employer provides
                                             a 120-day prior written notice of
intent not to renew.



Position:                             Senior Vice President and General Counsel



Location:                             Houston, Texas

Reporting Relationship:     Reports to Gary L. Thomas, Senior Executive Vice
President, Operations



Minimum Annual
Base Salary:                         Three Hundred Twenty-five Thousand Dollars
($325,000) per year



Signing Grants:                     Effective May 1, 2007, a grant of 12,500
Stock Appreciation Rights ("SAR's") which may be settled upon exercise solely in
shares of EOG
                                              Resources, Inc. Common Stock, at a
grant price equal to the closing Stock price on May 1, 2007 as reported in The
Wall Street Journal, having
                                              a term of seven (7) years, vesting
25% on each of the first four anniversaries of the date of grant, and with
standard termination provisions,
                                              under the terms of the EOG
Resources, Inc. 1992 Stock Plan.



                                               Effective May 1, 2007, a grant of
4,000 shares of Restricted Stock vesting five (5) years from date of grant and
with standard termination
                                               provisions, under the terms of
the EOG Resources, Inc. 1992 Stock Plan.



Annual Bonus:                      Employee shall be eligible to participate in
the EOG Resources, Inc. Executive Officer Annual Bonus Plan, at a target of 60%
of Annual Base
                                               Salary. Such bonus may be paid in
a combination of cash, stock options, and/or restricted stock/units, as
determined by the Compensation
                                               Committee of Employer's Board of
Directors.



Long-term Incentives:          Employee shall be eligible to receive grants
under the EOG Resources, Inc. 1992 Stock Plan, or such other equity compensation
plans
                                              established from time to time by
Employer, consistent with similarly situated executives, as determined from time
to time by the Compensation
                                              Committee of Employer's Board of
Directors.

EOG RESOURCES, INC.

 

FREDERICK J. PLAEGER, II

     

By: /s/ PATRICIA EDWARDS

   

Name: Patricia Edwards

   

Title: Vice President, Human Resources,

   

              Administration and Corporate Secretary

 

/s/ FREDERICK J. PLAEGER, II

This 23rd day of April, 2007

 

This 23rd day of April, 2007

14

 